Citation Nr: 0723174	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for asthma, claimed as 
due to exposure to Agent Orange.  

2. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as due to 
exposure to Agent Orange.

3. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as due to 
exposure to Agent Orange.

4. Entitlement to service connection for chemical 
sensitivity, claimed as due to exposure to Agent Orange.

5. Entitlement to service connection for congestive heart 
failure, claimed as due to exposure to Agent Orange.

6. Entitlement to service connection for small ischemic 
vessel disease, claimed as multiple strokes due to exposure 
to Agent Orange.

REPRESENTATION

Veteran represented by:  Arkansas Department of Veterans 
Affairs

WITNESSES AT HEARING ON APPEAL

The veteran and Mrs. H. 

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1968 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  At the hearing, 
additional evidence in the form of statements of the veteran 
and his physician and family members, as well as copies of 
service personnel records, a map of Korea, and various 
medical and other extracts, was received.  This evidence was 
accompanied by an appropriate waiver of initial RO 
consideration of the evidence.  38 C.F.R. § 20.1304.




FINDINGS OF FACT

1. Asthma was first diagnosed many years after service and is 
unrelated to an injury, disease, or event, including exposure 
to Agent Orange, of service origin.

2. Peripheral neuropathy of the left lower extremity was not 
shown to have had onset during service or to have manifested 
to a compensable degree within one year from the date of 
separation from service; and peripheral neuropathy of the 
left lower extremity, first diagnosed after service beyond 
the one-year presumptive period, is unrelated to an injury, 
disease, or event, including exposure to Agent Orange, of 
service origin.

3. Peripheral neuropathy of the right lower extremity was not 
shown to have had onset during service or to have manifested 
to a compensable degree within one year from the date of 
separation from service; and peripheral neuropathy of the 
right lower extremity, first diagnosed after service beyond 
the one-year presumptive period, is unrelated to an injury, 
disease, or event, including exposure to Agent Orange, of 
service origin.

4. Chemical sensitivity was first diagnosed many years after 
service and is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, of service origin.

5. Congestive heart failure was not shown to have had onset 
during service or to have manifested to a compensable degree 
within one year from the date of separation from service; and 
congestive heart failure, first diagnosed after service 
beyond the one-year presumptive period, is unrelated to an 
injury, disease, or event, including exposure to Agent 
Orange, of service origin.

6. Small ischemic vessel disease, claimed as multiple 
strokes, was not shown to have had onset during service or to 
have manifested to a compensable degree within one year from 
the date of separation from service; 

and small ischemic vessels disease, first diagnosed after 
service beyond the one-year presumptive period, is unrelated 
to an injury, disease, or event, including exposure to Agent 
Orange, of service origin.


CONCLUSIONS OF LAW

1. Asthma is not due to disease or injury that was incurred 
in or aggravated by service; and asthma is not a disease 
subject to the presumption of service connection due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2. Peripheral neuropathy of the left lower extremity is not 
due to disease or injury that was incurred in or aggravated 
by service; peripheral neuropathy of the left lower extremity 
as a chronic disease may not be presumed to have been 
incurred in service or to be due to any exposure to Agent 
Orange therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3. Peripheral neuropathy of the right lower extremity is not 
due to disease or injury that was incurred in or aggravated 
by service; peripheral neuropathy of the right lower 
extremity as a chronic disease may not be presumed to have 
been incurred in service or to be due to any exposure to 
Agent Orange therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

4. Chemical sensitivity is not due to disease or injury that 
was incurred in or aggravated by service; and chemical 
sensitivity is not a disease subject to the presumption of 
service connection due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

5. Congestive heart failure is not due to disease or injury 
that was incurred in or aggravated by service; congestive 
heart failure as a chronic disease may not be presumed to 
have been incurred in service; 

and congestive heart failure is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

6. Small ischemic vessel disease is not due to disease or 
injury that was incurred in or aggravated by service; small 
ischemic vessel disease as a chronic disease may not be 
presumed to have been incurred in service; and small ischemic 
vessel disease is not a disease subject to the presumption of 
service connection due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre-adjudication notice by letters dated 
in February 2005 and July 2005.  The notice advised the 
veteran of what was required to prevail on his claims for 
service connection, to include those claimed as due to Agent 
Orange exposure other than in Vietnam; what specifically VA 
had done and would do to assist in the claims; and what 
information and evidence the veteran was expected to furnish.  
The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence in his possession 
that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and effective date for the disability). 

To the extent that the VCAA notice about the effective date 
of the claims and the degree of disability assignable was 
provided in a letter dated in March 2006, after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  As the claims of service connection are 
denied, no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge in April 2007.  The RO has 
obtained the veteran's service medical records, VA medical 
records, and medical records from several private providers 
identified by the veteran to obtain on his behalf.  The 
veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims, in part.  38 U.S.C.A. § 5103A(d).  While the 
examination reports do not address the etiology of the 
disabilities diagnosed therein, further development to obtain 
such medical opinions is not required, for the following 
reasons.  There is no record of asthma, peripheral neuropathy 
of the lower extremities, disability manifested by chemical 
sensitivity, congestive heart failure, or small ischemic 
vessel disease during active service, and no competent 
evidence of persistent or recurrent symptoms relevant to such 
named disabilities since active service until many years 
later.  Under these circumstances, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Where a veteran who served for ninety days develops a disease 
of the nervous system or cardiovascular disease to a degree 
of 10 percent or more within one year from separation from 
service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration, which contained information 
provided by the Department of Defense (DoD), it was confirmed 
that Agent Orange was used along the Korean Demilitarized 
Zone (DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence.  The treated area was a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to north of the civilian control line.  There is no 
indication that the herbicide was sprayed in the DMZ itself.  
Both the 2nd and 7th Infantry Divisions, United States Army, 
had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops 
also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The publication includes 
a list of specific military units subordinate to the 2nd 
Infantry Division and the 3rd Brigade of the 7th Infantry 
Division.  The estimated number of exposed personnel is 
12,056.  Claims for veterans who served in Korea during this 
period should be developed for such exposure, and if a 
veteran was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) apply.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Analysis

The veteran claims that he currently has asthma, peripheral 
neuropathy of the lower extremities, chemical sensitivity, 
congestive heart failure, and small ischemic vessel disease, 
which are specifically attributable to that period of his 
military service in Korea where he alleges exposure to Agent 
Orange along the DMZ.  At his hearing, he indicated that he 
served in Camps Casey, Keyser, and Saint Barbara, situated 
near the DMZ.  It was alleged that all of his conditions 
became manifest beginning in about 2000, coinciding with the 
loss of a significant amount of weight at that time.  It was 
alleged that during this period of weight loss the toxins 
from Agent Orange, which were stored in his body fat, were 
released and that he thereafter began to experience all of 
his health problems concomitantly.  He testified that his 
chemical sensitivity was manifested by frequent headaches.  

He has also asserted that he has experienced trips and falls, 
attributed to neuropathy, ever since service.  As for asthma, 
he has alternatively asserted that it was due to smoking, 
which began during military service.  

Service personnel and medical records show that the veteran 
served on active duty in the Army from July 1968 to July 
1971, and that his service included a tour of duty at Camp 
Saint Barbara in Korea as a member of the 2nd Infantry 
Division, 76th Artillery, from March 1969 to November 1970.  
The veteran's unit in Korea is not one of the listed units 
under the 2nd Infantry Division in the publication obtained 
from the Department of Defense concerning the military units 
that were rotated to the area of the Korean DMZ during the 
time when Agent Orange was used.  The veteran has furnished 
photographs of himself in Korea, which were reportedly taken 
near the DMZ.  Although the RO did not verify whether the 
veteran was actually exposed to herbicide agents in the 
identified relevant locations at any time during his service 
in Korea from March 1969 to November 1970, such development 
is unnecessary for reasons that will be explained herein 
below.  

The service medical records contain no complaint, finding, or 
diagnosis of asthma, peripheral neuropathy, disability 
manifested by chemical sensitivity, congestive heart failure, 
small ischemic vessel disease, or any symptoms related 
thereto.  On his separation physical examination report in 
June 1971, the veteran wrote that he was in good health.  

After service, VA outpatient and examination reports and 
private medical treatment records in the file document 
clinical findings and/or diagnoses of asthma, peripheral 
neuropathy of the lower extremities, allergies, congestive 
heart failure, and small ischemic vessel disease of the 
brain, no earlier than 2000.  In fact, most if not all these 
conditions are shown to have onset from March 2001 or 
thereafter.  At the time of VA examinations in April 2005, 
the veteran complained in particular of asthma since 1970 and 
peripheral neuropathy since 2002.  Among others, the 
diagnoses included peripheral neuropathy of unknown etiology 
and asthma.  With the exception of a private physician's 
statement, the record contains no medical opinion relating 
any of the veteran's claimed conditions to his period of 
military service, including alleged Agent Orange exposure.  

In a March 2007 statement, the veteran's neurologist, W.G., 
M.D., indicated that the veteran developed peripheral 
neuropathy "in later years" and that the cause was not 
known despite an extensive work-up.  He noted that the 
veteran inquired whether his peripheral neuropathy could be 
related to exposure to Agent Orange during the Vietnam War 
period.  The physician's response was that Agent Orange could 
have been related but that any statement to such effect could 
not be made with any certainty, for the following reasons.  
He indicated that usually toxic exposure causing a neuropathy 
did so within the first couple of years and that it would be 
unusual to go as long as the veteran had before the onset of 
neuropathy.  He also added that there were many other causes 
of neuropathy, many of which were not known.  

Based on the medical evidence in the record, asthma, 
peripheral neuropathy of the left and right lower 
extremities, chemical sensitivity, congestive heart failure, 
and small ischemic vessel disease were not shown to have had 
onset in service.  Further, the medical evidence showing 
peripheral neuropathy of the lower extremities, congestive 
heart failure, and small ischemic vessel disease, beginning 
by 2000 or 2001, is well beyond the one-year presumptive 
period (following the date of separation from military 
service in July 1971) for such conditions as chronic diseases 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309.  

Regarding the veteran's contention that Agent Orange exposure 
while serving along the DMZ in Korea in 1969 and 1970 
resulted in his claimed disabilities, it is noted that his 
claimed disabilities are not among the listed diseases 
associated with exposure to Agent Orange, for which service 
connection on a presumptive basis is warranted under 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
His currently diagnosed peripheral neuropathy is not deemed 
to be in the list of diseases for the reason that it is not 
shown to be either acute or subacute peripheral neuropathy, 
i.e., it is not shown to have appeared within weeks or months 
of any Agent Orange exposure.  



Furthermore, there is no competent medical evidence that the 
veteran's current asthma, peripheral neuropathy of the lower 
extremities, allergies (if interpreted as chemical 
sensitivity), congestive heart failure, and small ischemic 
vessel disease are actually caused by exposure to Agent 
Orange, or otherwise linked to the veteran's period of active 
service.  38 C.F.R. § 3.303(d).  

In light of the foregoing, verification of the veteran's 
claimed Agent Orange exposure in Korea is moot; a finding 
either way would not change the outcome of the determination 
in this case, given that none of the veteran's claimed 
conditions are listed among the disease associated with Agent 
Orange exposure and given that there is no competent medical 
evidence linking the claimed conditions to Agent Orange 
exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e).  

The Board acknowledges the March 2007 neurologist's statement 
addressing the causation question with regard to the 
veteran's peripheral neuropathy.  However, such an opinion 
does not substantiate the veteran's claim.  The opinion is 
couched in terms of possibility, and is in fact given without 
any sort of medical certainty on the issue.  Such possibility 
also implies that the veteran's peripheral neuropathy may not 
be due to exposure to Agent Orange (if such exposure is 
assumed).  And in that same vein, the physician even remarked 
how the veteran's circumstances differed from the usual 
picture of neuropathy resulting from toxic exposure.  Thus, 
it is too speculative to establish a nexus between any Agent 
Orange exposure and peripheral neuropathy first documented 
many years after service.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (The term "possibility" also 
implies that it "may not be possible" and it is too 
speculative to establish a nexus.). 

As for the veteran's statements and testimony, where, as in 
this case, the determinative issue involves questions of 
medical causation, competent medical evidence is required to 
substantiate the claims.  The veteran as a layperson is not 
competent to offer an opinion on medical causation, and 
consequently his statements and testimony do not constitute 
favorable medical evidence to substantiate the claims.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The medical extracts obtained through Internet research, 
which were submitted at the hearing, also do not constitute 
medical nexus evidence in this case because they are not 
probative of the question of whether the claimed disabilities 
of the veteran himself, as opposed to any other individual, 
were the result of Agent Orange exposure in service.  

Regarding the alternative claim that the veteran's asthma can 
be attributed to smoking that began during service, even if 
the veteran's smoking in service contributed to his 
respiratory disorder, the United States Congress has 
prohibited the grant of service connection for disability on 
the basis that such disability resulted from disease 
attributable to the use of tobacco products during service 
for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.  Therefore, as a matter of law, any claim 
received by VA after June 9, 1998, is subject to this 
restriction.  In this case, the veteran filed his claim of 
service connection for asthma, beginning in 2004, and 
therefore service connection for a respiratory disorder on 
the basis of tobacco use in service is precluded by law.

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claims of service connection for 
asthma, peripheral neuropathy of the left and right lower 
extremities, chemical sensitivity, congestive heart failure, 
and small ischemic vessel disease, as articulated above, the 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

                                                                          
(The Order follows on the next page.)






ORDER

Service connection for asthma, claimed as due to exposure to 
Agent Orange, is denied.  

Service connection for peripheral neuropathy of the left 
lower extremity, claimed as due to exposure to Agent Orange, 
is denied.

Service connection for peripheral neuropathy of the right 
lower extremity, claimed as due to exposure to Agent Orange, 
is denied.

Service connection for chemical sensitivity, claimed as due 
to exposure to Agent Orange, is denied.

Service connection for congestive heart failure, claimed as 
due to exposure to Agent Orange, is denied.

Service connection for small ischemic vessel disease, claimed 
as multiple strokes due to exposure to Agent Orange, is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


